*

REPUBLIQUE DU CAMEROUN PAIX TRAVAIL PATRUE #7 |

REPUBLIQUE 2005/0252 _ :
PA CpReRErT N° feu ou 26 JAN. 2005
AL 2004 Jportant incorporation nu domaine privé de Pt et

: en Unité Forestière d'Aménagement
#1 397 hu

classement
> I (UFA) d'une portion de forêt de
TT dénommée UF A FOOT.

sY OF THE REP

LE YREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu la Constitution:

Vu la loi n° 94/01 du 20 Janvier 1994 portant Régime des Vorêts, de la
Faune et de la Pêche, ensemble son décret d'application n° 0$/531/PM du 23
août 1995;

Vu l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier :

Vu l'ordonnance n°74/2 du 06 juillet 1976 fixant Le répime domanial :

Vu le décret n° 76/166 du 27 avril 1976 fixant les modalités de gestion du domaine
national ;

Vu le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du domaine
privé de l'Itat el ses divers modificatifs subséquents :

Vu le décret n° 92/089 du 4 mai 1992 précisant les attributions qu Premier Ministre,
modifié et complété par le décret n° 95/145 bis dur 04 août 190$ :

Vu le décret n° 2004/320 du O8 décembre 2004 portant o1 ganisation du
Gouvernement ;

Vu le décret n° 2004/321 du OS décembre 2004 portant nomination qu Premier
Ministre,

DECRETE :

ARTICLE 1% Est, à compter de la signature du présent décret, inrorporée au
domaine privé del'Etat autitre de forêt de production et classée en Unité
Forestière d'Aménagement (UFA) dénommée UEFA TOOTR, la portion de forêt de 81
397 ha de superficie située dans l'arrondissement de Yokadouma, département de
la Boumba et Neoko, province de l'Est, délimitée ainsi qu'il suit :

Le point de repère R se situe sur le bac sur la rivière ROUMBRA situé sur
la route Neato-Ngato ancien, près du village Biwala.

Generated by CamScanner
'

e Du point R, suivie on aval le cours de la rivière Boumba sur une
distance de 4 Kai pour atteindre le point À dit de base situé au
confluent BOUMBA et son affluent dénommé Masyembo,

AU NORD

e Du point A dit de base, cuivre en aval la Boumba sur une distance de
12 km pour atteindre le point B situé au confluent Boumba et son
affluent dénommé Bidjan

AL'EST

e_ Du point B, suivre en aval la Boumba sur une distance de 48 km pour
atteindre le-point € situé au confluent Boumba ct son affluent
dénommé Bangné ;

e

Du point €, suivre en aval la Boumba sur-une distance -de 8,5-km
pour atteindre le point D situé au confluent Boumba et un de-ses

affluents non dénommé, équivalent au point I du Pare National de
Boumba-Rek - Nki(P.NBBN).

AU SUD EF AU SUD-OUEST :

e Du point D, suivre en amont cet affluent non dénommé sur une
distance de 33 km pour atteindre le point E situé sur une source :

SPupoint E, suivre une droite de gisement 200° sur unc distance de

0,6 km pour atteindre le point F situé sur une source d’un affluent
&\ \ : s. à
. ME nommé de la rivière Apont

eitit EF. suivre en aval cet affluent non dénomimé sur une distance

?,7 km pour atteindre Le point G situé sur un confluent ;

Du point G,

suivre en amont le bras en direction du Sud, sur une
distance de 2

2 km pour atteindre le point H situé sur une source ;

e Du point EH, suivre une droite de gisement 212° sur une distance de
0,8 km pour

atteindre le point 1 situé sur une source du cours d'eau

dénommé Aporm équivalent au point O du Pare National de Boumba-
Bek et Nki (PNBBN) :

e Du point EL, suivre en aval le cours d'eau Apom sur une distance de 23

km pour atteindre le point 3 situé au confluent Âpom et Bek
équivalent au point Q du P.N.B.B.N :

Generated by CamScanner
AJ'OUFST :

| ° Du point K, suivre en amont le cours d'eau Mwamekdjiem sur un

œ

distance de 15 km pour atteindre Je point L

+ Du point L, remonter toujours le cours d'eau
direction de l'Est sur une distance de 9 km pour atteindre le point M
situé sur une source 5

+ Du point M, suivre une droite de-gisement 37° sur une distance de 1
km _pour atteindre Je point N situé-sur une. source_d’un affluent du

cours d’eau dénommé-Apon ;

s Du point N, suivre une droite de gisement 90° sur-une distance de 1,6
km pour atteindre le point O situé sur'une source d’un affluent du
cours d’eau dénommé Song ;

Du point O, suivre en aval cet affluent sur une distanc

? À . _ , :

F7 Du point P, suivre en amont les cours d’eau Song sur une distance de
3 indre le point Q, situé sur une de ces sources :

*19km-pour

5

ue, À — . . . . :
c' mL ET per OQ, suivre une droite de gisement 90° sur une distance de
Pr 0,5km pour atteindre le point S situé sur une source d’un bras du

a cours d’eau dénommé Kpwokpv

e Du point S, suivre en aval ce bras ct le cours d’eau dénommé
Kpwokpvwo sur une distance de 11km pour atteindre le point T, situé
sur un confluent Kpwokpwo et un autre affluent non dénommé :

e Du point T, suivre en amont cet affluent non dénommé sur une
distance de 1.1km pour atteindre le point U situé sur un petit
confluent ;

* Du point U, suivre une droite de gisement 32° sur une distance de
0,9%km pour atteindre le point V, situé sur un cours d’eau non
dénommé ;

+ Du point V, suivre en amont ce cours d’eau sur une distance de 3km
pour atteindre le point W, situé sur une source ;

Generated by CamScanner
4

° Du point W, suivre une droite de gisement O° sur une distance de
’ : UNE CPE
1,5km pour aticindre le point X, situé sur une des sources du cours
d'eau dénommé Masyembo ;
°

Do point X, suivre en aval le cours d’eau Masyembo sur unc distance
de 30km pour rejoindre le point À dit de basc,

| La zone ainsi circonscrite couvre une superficie de 81 397 (quatre vingt un mille
(rois cent quatre ving! dix scpt) hectares.

ARTICLE 2. (1) Le domaine forestier ainsi délimité et dénommé Unité Forestière
d'Aménagement 10.018 cstaffccté à Ja production des bois d'œuvre.

(2) Les populationsriveraines continucront à exercer-dans la forêt-ainsi
classéc leurs droits d'usage portant sur la collecte des produits forcsticrs-non ligneux,
lc ramassage du bois de chauffage et la chasse traditionnelle.

(3) Les droits d'usage spécifiques scront arrêtés lors de l'élaboration ct

de l'approbation du plan d'aménagement de ladite UFA conformément aux textes en
vigucur.

(4) L'activité d'exploitation forestière ne peut y être menée que
conformément à ce plan d'aménagement arrêté par le Ministre chargé des Forêts.

ARTICLE 3.- Le présent décret sera enregistré, puis publié au Journal Officiel en
français ct en anglais./-

Yaoundé, le 26 JAN, 2005

LE PREMIER MINISTRE,

INGNI EPHRAIM

Generated by CamScanner

